SAYRE, J.
Epitomized Opinion
Receiver of Buckeye Tire and Supply Company was authorized to continue business, to purchase material and stock, and to continue operation of the business on a cash basis. He was not authorized to borrow money. Receiver bought material and .stock on credit. The trial court held that creditors who sold -to receiver on credit could not bind trust estate. ' In affirming the judgment on appeal, the Court of Appeals held:
1. The receiver did not have authority to, buy on credit. Buying on credit is equivalent to borrowing and if receiver had no power to borrow, he had none to buy on credit. 224 Federal 289.
2. A person contracting with receiver is charged with notice of receiver’s (Usability to contract, and makes a contract at his peril.